Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 05/05/2020 in which claims 1-13 are pending and ready for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004037310 A1 (hereinafter JP310).
As to claims 1 and 12-13, JP310 discloses a vehicle device (Fig 1) comprising: 
at least one computation logic unit (Fig 1, 13);
at least one electrical and/or electronic function unit (Fig 1, 11A-D, 12A-D);  
at least one buffer energy store (Fig 1, C1, C2) which is electrically functionally connected to the computation logic unit (Fig 1, 13) and the function unit (Fig 1, 11A-D, 12A-D), the at least one buffer energy store configured (12) to at least partially buffer and/or stabilize an on-board electrical system voltage of a vehicle electrical system (Fig 1, Vb), in a normal operating state, for supplying energy to the function unit (see parag [0007]);
at least one monitoring unit (supply-storage means, parags [0010-0012]) configured (i) to at least partially limit energy consumption of the function unit (see Fig 2, abstract, parags [0027-0028]), and (ii) to enable an at least temporary energy supply to the computation logic unit (Fig 1, 13) via the buffer energy store (Fig 1, C1, C2), in at least one faulty operational state (cranking, parag [0006]) in which the on-board electrical system voltage falls below a voltage limit value and/or a gradient of the on-board electrical system voltage exceeds a gradient limit value (see parag [0033]).
As to claim 2, JP310 discloses the vehicle device as claimed in claim 1, wherein at least one of the function unit and the computation logic unit is electrically connected directly to the buffer energy store (Fig 1, parags [0007], [0021]).
As to claim 3, JP310 discloses the vehicle device as claimed in claim 1, wherein in the faulty operational state, the buffer energy store is configured to maintain the temporary energy supply to the computation logic unit for at least 15 ms (see Fig 2, parags [0024], [0027]).
As to claim 4, JP310 discloses the vehicle device as claimed in claim 1, wherein the buffer energy store is configured as a capacitor and has a capacitance of at least 750 F (see Fig 2, parags [0024], [0027]).
As to claim 5, JP310 discloses the vehicle device as claimed in claim 1, wherein: the faulty operational state corresponds to a brief voltage dip of the on-board electrical system voltage, and the voltage limit value is at most 9 V (see Fig 2, parags [0006], [0024]).
As to claim 6, JP310 discloses the vehicle device as claimed in claim 1, wherein the monitoring unit is configured, in the faulty operational state, to at least partially switch off the function unit and/or to put function unit into an in energy-saving quiescent state (see Fig 1, parags [0027-0029]).
As to claim 7, JP310 discloses the vehicle device as claimed in claim 1, wherein, for ascertaining the faulty operational state, the monitoring unit is configured to monitor the on-board electrical system voltage of the vehicle electrical system (see Fig 2, parags [0010-0012]).
As to claim 8, JP310 discloses the vehicle device as claimed in claim 1, wherein, for ascertaining the faulty operational state, the monitoring unit is connected to a vehicle control and is configured to ascertain the faulty operational state based on a fault signal of the vehicle control (see Fig 2, JP310 discloses the steering assistance is also supplied with voltage by the buffer energy store, If a disturbance arises in the steering assistance, it is a normal procedure to switch off the disturbance source so that other power consumers can still function).
As to claim 9, JP310 discloses the vehicle device as claimed in claim 1, further comprising: at least one switching unit configured to disconnect the vehicle electrical system at least from the buffer energy store, in the faulty operational state, as a function of an activation signal of the monitoring unit (implicit, JP310 provides the same protection with a diode rectifier and a DC/DC converter 30).
As to claim 10, JP310 discloses the vehicle device as claimed in claim 9, wherein the switching unit is configured as a reverse polarity protection circuit (see Fig 1, claim 10).
As to claim 11, JP310 discloses the vehicle device as claimed in claim 1, wherein the function unit is configured as an electric motor and is configured to generate and/or to provide electrical steering assistance (see Fig 1, 11A-D, 12A-D, parag [0003]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0347197 A1; US 2014/0346864 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        April 26, 2022